STATE OF MICHIGAN

                            COURT OF APPEALS



KENNETH BERTIN,                                                      FOR PUBLICATION
                                                                     December 27, 2016
               Plaintiff-Appellant,                                  9:00 a.m.

v                                                                    No. 328885
                                                                     Oakland Circuit Court
DOUGLAS MANN,                                                        LC No. 2014-139901-NO

               Defendant-Appellee.


Before: GADOLA, P.J., and FORT HOOD and RIORDAN, JJ.

RIORDAN, J.

        Plaintiff appeals as of right the trial court’s entry of a judgment of no cause of action in
favor of defendant following the jury’s verdict that defendant did not engage in reckless
misconduct while operating a motorized golf cart at the Farmington Hills Golf Club. The only
issue in this appeal is whether the trial court correctly ruled before trial that the applicable
standard of care for the operation of a golf cart is reckless misconduct and not ordinary
negligence. For the reasons stated below, we vacate the jury’s verdict, reverse the trial court’s
order finding that reckless misconduct is the applicable standard in this case, and remand for
further proceedings consistent with this opinion.

                                 I. FACTUAL BACKGROUND

        This case arises from an accident involving a golf cart driven by defendant, which
occurred while plaintiff and defendant were golfing together on May 22, 2013. Except for the
parties’ differing accounts of how defendant struck plaintiff, the underlying facts of this case are
not in dispute.

        According to plaintiff, while the parties were at the 17th hole, defendant hit his golf ball
onto the green, and plaintiff’s landed to the right of the green. Plaintiff then drove the cart
toward his ball and parked it in nearby rough off the green. He exited the cart, while defendant
remained in the passenger seat, and grabbed his putter and wedge, intending to use the latter to
chip the ball onto the green. However, after laying his putter on the ground, plaintiff struck his
ball too hard, it traveled further than plaintiff intended, and it stopped on the other side of the
green. Plaintiff then picked up the putter from where he had set it on the ground and began to
walk toward his ball. Plaintiff did not believe that he stepped in front of the cart while walking,
as he was moving in the opposite direction of the cart. After he had gone about 10 to 15 feet,
defendant drove the cart and struck plaintiff in the buttocks. Plaintiff was pushed forward and
                                                -1-
knocked to the ground due to the impact. After impact, plaintiff rolled to the right, and the cart
struck him a second time, running over his leg.

        Defendant’s recollection was similar to plaintiff’s except with regard to the cart.
Defendant testified that after he took a shot to get his ball on the green, he returned to the cart,
intending to drive it to the other side of the green so that it would be ready for them to drive to
the tee box for next hole. Defendant thought plaintiff was to the right and slightly behind the
cart, not in front of it. Defendant based his conclusion on the direction that he had seen plaintiff
walk from the cart, not from actually seeing plaintiff’s location. Defendant started the cart and
began to turn left toward a cart path. However, “the minute [defendant] hit the accelerator[,]
[plaintiff] was in front of [the cart].” Defendant testified that, prior to driving into plaintiff, he
had looked to see if there was anyone in front of the cart and he saw no one. Thus, defendant
claims the first time that he noticed plaintiff was when the impact occurred. According to
defendant, the cart struck plaintiff in the lower legs and knocked him over. He did not recall the
cart then rolling over plaintiff’s leg.

        In April 2014, plaintiff filed a complaint primarily alleging that defendant acted “with
active negligence” and “without due care and caution” when he struck plaintiff. In particular,
plaintiff alleged, among other things, that defendant breached his duty to safely, dependably, and
reliably operate the golf cart in order to ensure plaintiff’s safety and, as a result, caused plaintiff
to sustain serious injuries and incur significant damages.

        In his answer, defendant largely denied plaintiff’s allegations and expressly denied
plaintiff’s allegations of negligence and carelessness. However, defendant also raised two
affirmative defenses: the event was an unforeseeable accident, and plaintiff’s own negligence or
comparative negligence was the sole cause or a contributing cause to the injuries and damages
claimed by plaintiff.

        Before trial, plaintiff filed a motion in limine through which he requested that the trial
court hold that defendant was negligent as a matter of law based on his deposition testimony so
that the case would proceed to trial only on the issue of damages. In response, defendant argued
that plaintiff’s filing of a motion in limine was improper, as it was, in effect, an untimely motion
for summary disposition on the issue of negligence that cited a lower—and incorrect—standard
of review. As such, he argued that the trial court should deny plaintiff’s motion and allow the
issue of negligence to proceed to trial because the events that transpired on the golf course were
factually disputed, essentially consisting of plaintiff’s word against defendant’s word. In
addition, defendant asserted that, under Ritchie-Gamester v City of Berkley, 461 Mich. 73; 597
NW2d 517 (1999), “reckless misconduct” was the standard of care applicable in this case
because the parties were coparticipants in a recreational activity when the incident occurred.
Defendant further argued that plaintiff was not entitled to a dispositive ruling on the issue of
negligence since plaintiff misstated the proper standard of care that defendant owed to plaintiff,
and plaintiff could not establish that defendant was, in fact, reckless. The trial court denied
plaintiff’s motion without prejudice, explaining at the motion hearing that it believed that this
issue involved factual questions for the jury to decide. It did not explicitly decide the applicable
standard of care.



                                                 -2-
        Later, the parties further disputed the standard of care when they filed their proposed jury
instructions, prompting defendant to file a motion to settle the instructions.1 The trial court
ultimately agreed with defendant that a reckless misconduct standard applies in this case because
“it is involved with the game of golf.” Accordingly, the court entered an order granting
defendant’s motion to settle the jury instructions and accepting defendant’s proposed instructions
based on the reckless misconduct standard. It later denied plaintiff’s motion for reconsideration.

       At trial, the parties provided testimony regarding their respective observations and
opinions of defendant’s conduct in this case, and plaintiff ultimately agreed that defendant was,
at most, being “careless and not paying attention” when the collision occurred. The trial court
denied each party’s motion for a directed verdict at the close of the proofs. Ultimately, the jury
concluded that defendant had not acted with reckless misconduct, and the trial court entered a
judgment of no cause of action against plaintiff.

       Plaintiff appeals as of right from the trial court’s judgment, arguing that the trial court
applied an incorrect standard of care.

                                 II. STANDARD OF REVIEW

       The standard of care that a defendant owes to a plaintiff is a question of law that we
review de novo. Sherry v East Suburban Football League, 292 Mich. App. 23, 27; 807 NW2d
859 (2011); In re Petition of Attorney General for Investigative Subpoenas, 274 Mich. App. 696,
698; 736 NW2d 594.

                                         III. ANALYSIS

        This case presents an issue of first impression in Michigan. As discussed further below,
the parties were, without dispute, coparticipants in a recreational activity. Under the broad
language in Ritchie-Gamester, 461 Mich. at 75, “coparticipants in recreational activities owe each
other a duty not to act recklessly.” However, as plaintiff emphasizes, Ritchie-Gamester does not
establish that any coparticipant conduct that causes injury during a recreational activity must
meet the reckless misconduct standard. See id. at 89 n 9. Likewise, even though numerous golf-
related cases in Michigan and other jurisdictions have applied the reckless misconduct standard
to a participant who was injured by a golf ball or a club, we have not found a single Michigan
case, or a case in any other jurisdiction, where the driver of an injury-causing golf cart during a
game of golf was held to any standard other than ordinary negligence.


1
  Most relevant to this appeal, defendant contended that a reckless misconduct standard applies
in this case under Ritchie-Gamester because the parties were engaged in a recreational activity, a
game of golf, when the accident occurred, and injuries related to a golf cart are an inherent risk
of golf. Plaintiff disagreed that the Ritchie-Gamester standard applies in this case because
Michigan caselaw recognizes that the standard does not apply in all circumstances involving
recreational activities, Michigan and federal caselaw has held that the recreational activities
doctrine does not apply to activities involving off-road vehicles (“ORVs”) because they are
motorized vehicles, and the golf cart in this case constitutes a motorized vehicle.


                                                -3-
        Therefore, although the language in Ritchie-Gamester may superficially support a
decision in favor of defendant, a thorough reading of that opinion, along with an examination of
relevant caselaw, the rules of the game of golf, and secondary sources, compels us to conclude
that golf-cart injuries are not a risk inherent in the game of golf, and that the trial court erred
when it ruled that a reckless misconduct standard, instead of an ordinary negligence standard,
applies in this case.

                                    A. RITCHIE-GAMESTER

        In Ritchie-Gamester, 461 Mich. at 75, 77, the plaintiff’s injuries resulted from an
accidental collision with the defendant while the parties were skating during an “open skate” at
an ice arena. Id. at 75, 77. The Court reviewed caselaw from Michigan and other jurisdictions,
see id. at 77-83, and crafted the guiding principles for liability between coparticipants in
recreational activities in Michigan, see id. at 85-86. It explained, “A person who engages in a
recreational activity is temporarily adopting a set of rules that define that particular pastime or
sport. In many instances, the person is also suspending the rules that normally govern everyday
life.” Id. at 86. The Court concluded that no matter how the elevated standard is described or
justified (for example, as having notice of the inherent risks, as “consent[ing] to the inherent
risks,” or assuming the risks, etc.), “the basic premise is the same: When people engage in a
recreational activity, they have voluntarily subjected themselves to certain risks inherent in that
activity. When one of those risks results in injury, the participant has no ground for complaint.”
Id. at 87 (emphasis added). The Court noted that “there are foreseeable, built-in risks of harm”
in all recreational activities, including both contact and noncontact sports and team as well as
individual activities. Id. at 88.

        In light of these principles, the Court adopted the following standard of care in
recreational activities cases:

       With these realities in mind, we join the majority of jurisdictions and adopt
       reckless misconduct as the minimum standard of care for coparticipants in
       recreational activities. We believe that this standard most accurately reflects the
       actual expectations of participants in recreational activities. As will be discussed
       in more detail below, we believe that participants in recreational activities do not
       expect to sue or be sued for mere carelessness. A recklessness standard also
       encourages vigorous participation in recreational activities, while still providing
       protection from egregious conduct. Finally, this standard lends itself to common-
       sense application by both judges and juries. [Id. at 89.]

The Court further clarified the scope of the reckless misconduct standard as follows:

                Surely all who participate in recreational activities do so with the hope that
       they will not be injured by the clumsiness or over-exuberant play of their
       coparticipants. However, we suspect that reasonable participants recognize that
       skill levels and play styles vary, and that an occasional injury is a foreseeable and
       natural part of being involved in recreational activities, however the “informal
       and formal rules” are structured and enforced.


                                                -4-
       . . . When a player steps on the field, she must recognize that an injury may occur,
       but she does not know whether she will be injured, or whether she will
       inadvertently injure another player. We do not believe that a player expects an
       injury, even if it results from a rule violation, to give rise to liability. Instead, we
       think it more likely that players participate with the expectation that no liability
       will arise unless a participant’s actions exceed the normal bounds of conduct
       associated with the activity. [Id. at 94 (emphasis added).]

        Thus, the Court adopted the recklessness standard specifically based on the usual
expectation of participants that liability will only arise with regard to conduct that exceeds the
normal bounds of the conduct associated with a given activity. It is also clear that the Court did
not articulate a specific test for determining whether an injury arose from an inherent risk of an
activity or whether it was tangential to the sport in which the parties were engaged.

        Additionally, the Court clarified in a footnote that the broad language of its holding does
not indicate that a reckless misconduct standard shall be applied in all cases that seem to involve
conduct arising from a recreational activity: “We recognize that we have stated this standard
broadly as applying to all ‘recreational activities.’ However, the precise scope of this rule is best
established by allowing it to emerge on a case-by-case basis, so that we might carefully consider
the application of the recklessness standard in various factual contexts.” Id. at 89 n 9.

         Here, the parties do not dispute that golfing, in general, constitutes a recreational activity,
as demonstrated by the Michigan Supreme Court’s reliance on, and quotation of Hathaway v
Tascosa Country Club, Inc, 846 S.W.2d 614, 616-617 (Tex App, 1993) (citations omitted), which
expressly extended the “reckless or intentional” standard applicable in the context of
“competitive contact sports” to the sport of golf where the plaintiff had been hit by an errant
shot. Ritchie-Gamester, 461 Mich. at 88. However, the parties dispute whether the use of a golf
cart falls within the scope of activities involved in the game of golf that would be subject to the
reckless misconduct standard established under Ritchie-Gamester. In particular, plaintiff
contends that injuries arising from the use of a golf cart do not fall within the Ritchie-Gamester
framework for two reasons: (1) the operation of a golf cart constitutes the operation of a motor
vehicle, not participation in a recreational activity,2 and (2) the use of a golf cart, and the risks
presented by a golf cart, are not inherent risks of golf. We will address each argument in turn
below.

                                       B. MOTOR VEHICLE

       Plaintiff first asserts that the applicable standard in this case is that of ordinary negligence
because a golf cart, like the off-road vehicles (“ORVs”) at issue in Van Guilder v Collier, 248
Mich. App. 633; 650 NW2d 340 (2001), is a motor vehicle and, therefore, subject to the civil


2
  The trial court disagreed with plaintiff’s reasoning that driving a golf cart on a golf course is
equivalent to driving an ORV, reasoning that some, although not all, ORVs can be driven on
roads and fall under the Motor Vehicle Code (“MVC”), MCL 257.1 et seq., but golf carts are not
permitted on roads and are not subject to the MVC.


                                                  -5-
liability provisions under the Motor Vehicle Code (“MVC”), MCL 257.1 et seq. We reject this
line of reasoning.3

       As plaintiff recognizes, we have held that the MVC may control in recreational cases
under certain circumstances. In Van Guilder, 248 Mich. App. at 635-637, we specifically
addressed the applicability of Ritchie-Gamester, 461 Mich. 73, ultimately concluding that the
applicable standard of care is negligence in the operation of an ORV.

               The instant case . . . is distinguishable from Ritchie-Gamester. In that
       case, the Court primarily focused its analysis on injuries sustained during the
       course of recreational activities that typically or foreseeably involve physical
       contact between coparticipants. To the contrary, a person operating a motorized
       recreation vehicle does not reasonably expect or anticipate the risk of physical
       contact, nor is such risk an obvious or necessary danger inherent to its normal
       operation. The Ritchie-Gamester Court did not contemplate injuries that occur as
       a result of physical contact between two such vehicles. This distinction is
       dispositive. We decline to adopt defendant’s speculative conclusion that our
       Supreme Court intended that a recklessness standard of care apply with regard to
       the operation of motorized recreation vehicles simply because they are usually
       used for recreational purposes. The operation of motor vehicles, including ORVs,
       is not governed by the “rules of the game,” but by the law. [Van Guilder, 248
Mich. App. at 637-637.]

In reaching this conclusion, we also noted that multiple statutes apply to ORVs. Id. at 637-638.
Our reasoning relied on the definitions of “motor vehicle” and “vehicle” provided by MCL
257.33 and MCL 257.79, respectively, and noted that statutes specifically addressing ORVs had
originally been in the MVC, but were repealed and reenacted in large part under the Natural
Resources and Environmental Protection Act by 1995 PA 58. Van Guilder, 248 Mich. App. at
637-638, 638 n 4. In reading the relevant statutes as one law under the doctrine of in pari
materia, we held that “an ORV is a motor vehicle for purposes of the civil liability act[, MCL
257.401]; therefore, liability may be imposed for its negligent operation.” Id. at 639.

       Whether the civil liability act of the MVC similarly applies to carts driven on a golf
course also appears to be an issue of first impression in Michigan. The only provision of the




3
  While there may be some persuasive support for plaintiff’s claim, see 39 Am Jur Trials, Golf
Cart Accidents, § 333 (“The driver of a golf cart may be liable for injuries caused to either the
passenger or some other patron on the golf course as a result of negligent operation of the
vehicle. This liability is similar to the liability imposed on a person who operates any motor
vehicle in a negligent manner and causes personal injuries to another.”) (footnotes omitted),
Michigan law does not compel the conclusion that ordinary negligence always applies to the
recreational use of motor vehicles.


                                               -6-
civil liability act that has the potential of applying to a cart being operated on a golf course is
MCL 257.401(1),4 which provides, in relevant part:

         This section shall not be construed to limit the right of a person to bring a civil
         action for damages for injuries to either person or property resulting from a
         violation of this act by the owner or operator of a motor vehicle or his or her agent
         or servant. The owner of a motor vehicle is liable for an injury caused by the
         negligent operation of the motor vehicle whether the negligence consists of a
         violation of a statute of this state or the ordinary care standard required by
         common law.

Even if we assume, without deciding, that a golf cart is a motor vehicle for purposes of the
MVC, see MCL 257.33 (defining “motor vehicle”), MCL 257.79 (defining “vehicle”), MCL
257.401(1) does not apply to the golf cart or parties at issue in the instant case.

        The first sentence provides that “this section” (i.e., MCL 257.401) does not limit the right
of a plaintiff to bring a civil action against the owner or operator of a motor vehicle for “a
violation of this act.” MCL 257.401(1) (emphasis added.) However, that sentence does not
impact this case, as plaintiff has not identified a violation of the MVC, and defendant was not, at
the time of the accident, an “owner or operator.” It is undisputed that defendant did not own the
golf cart, and the version of MCL 257.36 in effect at the time of the accident provided, “
‘Operator’ means every person, other than a chauffeur, who is in actual physical control of a
motor vehicle upon a highway,”5 and the golf cart was not driven on a highway. MCL 257.36(1)
(emphasis added). The subsequent sentences of MCL 257.401(1) provide for the liability of an
owner of a motor vehicle “whether the negligence consists of a violation of a statute of this state
or the ordinary care standard required by common law.” But, again, defendant was not the
owner of the cart, and there is no claim that the owner of the cart breached its duty of ordinary
care in entrusting the operation of the cart.

      Accordingly, we conclude that plaintiff’s reliance on the reasoning in Van Guidler, 248
Mich. App., at 636-639, based on MCL 257.401 and the MVC, is unavailing.

                                       C. INHERENT RISK




4
  Under MCL 257.601, the traffic laws under Chapter VI of the MVC only apply to the operation
of vehicles on highways, unless a different location is indicated in a particular section. We
conclude that the liability provisions under Chapter VI do not apply in this case, and that MCL
257.601 does not affect the application of the liability provisions of MCL 257.401(1) regarding
the negligent operation of a motor vehicle in other circumstances. MCL 257.657a, a section of
the MVC, regulates the operation of golf carts on city and village streets, but that statute went
into effect on January 13, 2015, after the events in this case occurred, and it is irrelevant because
it does not address the operation of golf carts on golf courses.
5
    The amendment under 2013 PA 231, effective March 27, 2014, does not change the analysis.


                                                 -7-
        Next, plaintiff argues that the trial court erred in concluding that the reckless misconduct
standard applies in this case under Ritchie-Gamester because motorized golf carts are not an
inherent risk of golf or an inherent component of the game. In considering the specific facts of
this case, see Ritchie-Gamester, 461 Mich. at 89 n 9, we agree that the risks posed by the golf cart
were not risks inherent in the game of golf. Accordingly, we conclude that the instant case is
distinguishable from the class of recreational activities to which Ritchie-Gamester applies and,
therefore, the trial court erred in ruling that the reckless misconduct standard applies to plaintiff’s
claims. Cf. Van Guilder, 248 Mich. App. at 636-637.

       The inherent risks of golf have not been comprehensively delineated by the courts of this
state. “Inherent risk” is defined similarly by both legal and lay dictionaries. Black’s Law
Dictionary (10th ed), p 1524, defines “inherent risk” as:

       1. A risk that is necessarily entailed in a given activity and involves dealing with a
       situation that carries a probability of loss unless action is taken to control or
       correct it. 2. A fairly common risk that people normally bear whenever they
       decide to engage in a certain activity.

              A risk is inherent in an activity if the ordinary participant would
       reasonably consent to the risk, and the risk cannot be tailored to satisfy the
       idiosyncratic needs of any particular participant like the plaintiff. [Quotation
       marks and citation omitted.]

Similarly, lay dictionaries have defined “inherent” as “involved in the constitution or essential
character of something: belonging by nature or habit: INTRINSIC,” Merriam-Webster’s Collegiate
Dictionary (11th ed); “1. existing in someone or something as a permanent and inseparable
element, quality, or attribute,” Random House Webster’s Unabridged Dictionary (2d ed);6 and
“existing in something as a permanent, essential, or characteristic attribute,” New Oxford
American Dictionary (3d ed).

        Consistent with these definitions, courts in other jurisdictions have concluded that “ ‘[a]
risk is inherent in a sport if its elimination (1) would chill vigorous participation in the sport[]
and (2) would alter the fundamental nature of the activity.’ ” Yoneda v Tom, 110 Haw. 367,
376; 133 P3d 796 (2006), quoting Sanchez v Hillerich & Bradsby Co, 104 Cal App 4th 703, 713;
128 Cal Rptr 2d 529 (2002) (alteration in original). Similarly, this Court has previously noted
the following while interpreting the Ski Area Safety Act, MCL 408.321 et seq., which precludes
ski-area liability for “dangers that inhere in that sport insofar as the dangers are obvious and
necessary,” MCL 408.342(2):

       the list of “obvious and necessary” risks assumed by a skier under the statute
       involves those things resulting from natural phenomena, such as snow conditions
       or the terrain itself; natural obstacles, such as trees and rocks; and types of


6
  Random House Webster’s Unabridged Dictionary (2d ed) also includes the following as
synonyms for “inherent”: innate, native, inbred, and ingrained.


                                                 -8-
       equipment that are inherent parts of a ski area, such as lift towers and other such
       structures or snow-making or grooming equipment when properly marked. These
       are all conditions that are inherent to the sport of skiing. It is safe to say that,
       generally, if the “dangers” listed in the statute do not exist, there is no skiing.
       [Schmitz v Cannonsburg Skiing Corp, 170 Mich. App. 692, 696; 428 NW2d 742
       (1988) (emphasis added.]

        Courts have utilized similar reasoning regarding inherent risks of golf. Long before the
advent of golf carts, golfers were held not liable for errant balls “sliced” unexpectedly into fellow
golfers, see, e.g., Legal Questions Relating to Golfing and Golf Courses, 31 Scottish Law
Review 194, 198 (1915) (citing Andrew v Stevenson, Edinburgh Sheriff Court (1906)), and more
recent courts have frequently acknowledged that missed shots and errant golf balls frequently fly
in unintended directions, see, e.g., Yoneda, 110 Haw. at 374-379 (concluding, after considering
cases from different jurisdictions, that errant shots are an inherent risk of golf); Dilger v Moyles,
54 Cal App 4th 1452, 1455; 63 Cal Rptr 2d 591 (1997); Hathaway v Tascosa Country Club, Inc,
846 S.W.2d 614, 616-617 (Tex App, 1993) (stating that “because of the great likelihood of these
unintended and offline shots, it can indeed be said that the risk of being inadvertently hit by a
ball struck by another competitor is built into the game of golf,” and recognizing that it is
common knowledge that bad shots may occur in the absence of any negligence); 27A Am Jur 2d,
Entertainment and Sports Law, § 86, pp 482-483; 53 ALR4th 282; Lang, A Good Ride Spoiled:
Legal Liability and Gold Carts, 23 Marq Sports L Rev 393, 393 (2013). Likewise, courts have
explicitly and implicitly recognized that swinging golf clubs are an inherent risk of golf as well.
See, e.g., Schick v Ferolito, 167 NJ 7, 18; 767 A2d 962 (2001); Havens v Kling, 277 AD2d 1017,
1018; 715 NYS2d 812 (2000); Nesbitt v Bethesda Country Club, Inc, 20 Md App 226, 232-233,
232 n 1; 314 A2d 738 (1974).

        Unlike these traditional aspects of the game of golf, carts did not become commonplace
in golf matches until relatively recently.7 As explained by the United States Supreme Court in
PGA Tour, Inc v Martin, 532 U.S. 661, 684-685; 121 S. Ct. 1879; 149 L. Ed. 2d 904 (2001), golf
carts became a common accessory to the game during the 1950s, as an advancement in the
manner in which equipment was transported during the game:

       [T]he use of carts is not itself inconsistent with the fundamental character of the
       game of golf. From early on, the essence of the game has been shotmaking—



7
  Golf carts were not produced until the 1940s. A Good Ride Spoiled, 23 Marq Sports L Rev at
394. The oldest state or federal case that we could find involving the liability of an allegedly
negligent golf-cart driver to his injured passenger is Gillespie v Chevy Chase Golf Club, 187 Cal
App 2d 52, 55; 9 Cal Rptr 437 (1960), which held that the plaintiff’s actions contributing to the
overturning of the cart were sufficient to preclude recovery under the plaintiff’s theory of
liability under the doctrine of res ipsa loquitur. In PGA Tour, Inc v Martin, 532 U.S. 661, 683 n
39; 121 S. Ct. 1879; 149 L. Ed. 2d 904 (2001), the United States Supreme Court noted that the first
recorded rules of golf were published in 1744, more than 200 years before the Gillespie opinion
was issued.


                                                -9-
       using clubs to cause a ball to progress from the teeing ground to a hole some
       distance away with as few strokes as possible. That essential aspect of the game is
       still reflected in the very first of the Rules of Golf, which declares: “The Game of
       Golf consists in playing a ball from the teeing ground into the hole by a stroke or
       successive strokes in accordance with the rules.” Rule 1–1, Rules of Golf, App.
       104 (emphasis in original). Over the years, there have been many changes in the
       players’ equipment, in golf course design, in the Rules of Golf, and in the method
       of transporting clubs from hole to hole. Originally, so few clubs were used that
       each player could carry them without a bag. Then came golf bags, caddies, carts
       that were pulled by hand, and eventually motorized carts that carried players as
       well as clubs. “Golf carts started appearing with increasing regularity on
       American golf courses in the 1950’s. Today they are everywhere. And they are
       encouraged. For one thing, they often speed up play, and for another, they are
       great revenue producers.” [Citations omitted.]

The Martin Court found that the use of golf carts would not “fundamentally alter the nature” of
the game of golf in the context of an American with Disabilities Act claim,8 and noted that the
official Rules of Golf are silent as to whether players are required to walk as they travel from
hole to hole, such that walking is not a fundamental component of the game:

       There is nothing in the Rules of Golf that either forbids the use of carts or
       penalizes a player for using a cart. That set of rules, as we have observed, is
       widely accepted in both the amateur and professional golf world as the rules of
       the game. The walking rule that is contained in petitioner’s hard cards, based on
       an optional condition buried in an appendix to the Rules of Golf, is not an
       essential attribute of the game itself. [Id. at 685.]

The Martin Court reasoned, “To be sure, the waiver of an essential rule of competition for
anyone would fundamentally alter the nature of petitioner’s tournaments. As we have
demonstrated, however, the walking rule is at best peripheral to the nature of petitioner’s athletic
events, and thus it might be waived in individual cases without working a fundamental
alteration.” Martin, 532 U.S. at 689. Given these facts, the United States Supreme Court held
that allowing a handicapped golfer to use a cart during a tournament—the rules of which
prohibited the use of golf carts—did not fundamentally alter the nature of the game. Id. at 690.

       Consistent with the Supreme Court’s observations, the current version of the USGA
Rules of Golf, effective January 1, 2012, still includes no provision that forbids, penalizes, or
requires the use of golf carts. United States Golf Association and R&A Rules Limited, Rules of
Golf < http://www.usga.org/content/dam/usga/pdf/CompleteROGbook.pdf> (accessed December


8
  Martin, 532 U.S. at 664-665, considered whether the Americans with Disabilities Act of 1990,
42 USC 12101 et seq., “protects access to professional golf tournaments by a qualified entrant
with a disability; and,” most relevant to the instant case, “whether a disabled contestant may be
denied the use of a golf cart because it would ‘fundamentally alter the nature’ of the
tournaments, § 12182(b)(2)(A)(ii), to allow him to ride when all other contestants must walk.”


                                               -10-
5, 2016).9 Likewise, the only reference to walking in the rules is an optional provision in an
appendix pertaining to local rules and conditions of competition, which states, “If it is desired to
require players to walk in a competition, the following condition is recommended[,]” and
provides a sample provision concerning unauthorized forms of transportation. Id. at 142.

        Accordingly, in light of (1) the United States Supreme Court’s observations in Martin,
(2) the fact that golf carts are not referenced as an inherent component of golf in the current
USGA Rules of Golf, and (3) the fact that there is no evidence in the instant case that the golf
course where the accident occurred required the use of golf carts,10 we conclude that risks related
to golf carts are not inherent risks of the game of golf. Just as walking is not an essential
attribute of golf itself, Martin, 532 U.S. at 685, using a golf cart is not a fundamental or inherent
characteristic of golf.11 Rather, golf carts are a convenience, which—when used during a game
of golf on a golf course—make traversing a golf course, and transporting equipment, less
strenuous, and they have no basis in, or relationship to, the underlying activity or rules of golf,
principally swinging a club in the attempt to strike a ball.

        Notably, in Forman v Kreps, 2016 Ohio 1604; 50 NE3d 1 (Ohio App, 2016), the Seventh
District of the Court of Appeals of Ohio came to the same conclusion that we do and utilized
similar reasoning when it considered a nearly identical issue (i.e., whether an assumption of risk
instruction applied, under Ohio’s version of the recreational activities doctrine, to a case




9
  The only provisions that reference golf carts in the Rules of Golf are the following: (1) under
the etiquette section, a provision stating that players should leave their bags or carts in a position
that will allow them to move quickly to the next tee as soon as they are done playing; (2) under
the section discussing care of the golf course, a provision stating that players should strictly
observe local notices regarding the movement of golf carts; and (3) under the definitions section,
a provision stating that the word “equipment” includes a golf cart, regardless of whether it is
motorized, and explaining whether a cart will be deemed the equipment of multiple players when
it is being shared or moved by more than one player. Id. at 20-21, 24-25.
10
     Compare Forman v Kreps, 2016 Ohio 1604; 50 NE3d 1 (Ohio App, 2016), at ¶¶ 27-28.
11
   We do, however, agree with defendant, as well as the United States Supreme Court and other
courts and observers, that golf carts are now a ubiquitous part of the game. See, e.g., Martin,
532 U.S. at 685; A Good Ride Spoiled, 23 Marq Sports L Rev at 394. However, even though that
fact may lead to the conclusion that accidents involving carts are foreseeable, a foreseeable
aspect of the game is not necessarily an inherent aspect. Compare Black’s Law Dictionary (10th
ed) (defining “foreseeability” as “[t]he quality of being reasonably anticipatable”), with the
definitions of “inherent” previously discussed. Cf. MCL 600.2966 (precluding governmental tort
liability for “an injury to a firefighter or police officer that arises from the normal, inherent, and
foreseeable risks of the firefighter’s or police officer’s profession”) (emphasis added); Ritchie-
Gamester, 461 Mich. at 94 (implicitly recognizing a difference between something being
foreseeable and being natural); Forman, 2016 Ohio at ¶ 29, 30 (implicitly recognizing a
difference between something being foreseeable and being customary or ordinary).


                                                -11-
involving a plaintiff who was injured when his golfing companion hit him from behind with a
golf cart):

       {¶ 29} In Coblentz v. Peters, 11th Dist. No. 2004–T–0017, 2005-Ohio-1102, 2005
WL 583793, the Eleventh District [of the Court of Appeals of Ohio] considered
       whether the use of a cart was an inherent part of the sport of golf.

                       We must stress that a golfer assumes the ordinary risks of
                the game, i.e., being struck by an errant golf ball or club. See
                McNeill and Biggin, supra. Thus, based on Marchetti, supra,
                where individuals engage in recreational or sports activities, they
                assume the ordinary risks of the game, and courts apply a
                recklessness standard in order to determine liability. In the instant
                matter, the trial court improperly applied a recklessness rather
                than a negligence standard.

                Although many golfers use motorized golf carts, a motorized golf
                cart, unlike a golf ball or club, is not incidental to the game of
                golf. As such, because a golf cart is not an actual part of the sport
                of golf, appellant had no reason to assume that he would be struck
                and injured by a golf cart since it is not an ordinary risk of the
                game. The incident at issue does not involve conduct that is a
                foreseeable, customary part of the sport of golf. Thus, a
                negligence standard should have been applied.

       Id. at ¶ 20–21.

       {¶ 30} The Eleventh District’s analysis that risks which are considered ordinary
       and foreseeable are those that will be present in any incarnation of the recreational
       activity is consistent with our conclusion in Kelly, supra, where we held that the
       risk “must be one that is so inherent to the sport or activity that it cannot be
       eliminated.” Kelly at ¶ 20.

       {¶ 31} As the nonuse of a cart does not prevent a person from engaging in golf—
       while the nonuse of a ball or club would—it cannot be considered an inherent part
       of the game. As such, the risk of being injured by a golf cart does not become an
       ordinary and foreseeable risk. The magistrate did not abuse his discretion in
       refusing to give an assumption of the risk jury instruction. Accordingly Kreps'
       second cross assignment of error is meritless.

        Therefore, we conclude that risks related to golf carts are not risks inherent in the game
of golf, as the sport of golf would exist and remain virtually unchanged in the absence of golf
carts. Cf. Schmitz, 170 Mich. App. at 696; Yoneda, 110 Haw. at 376. Accordingly, the trial
court erred in ruling that a reckless misconduct standard of care applies in this case. Given the




                                               -12-
absence of any common-law or statutory rule imposing a higher standard, the applicable standard
is ordinary negligence.12 See Sherry, 292 Mich. App. at 29 (reasoning, after it determined that a
reckless misconduct standard did not apply under the facts of that case, that an ordinary
negligence standard applied). See also Loweke v Ann Arbor Ceiling & Partition Co, LLC, 489
Mich. 157, 170, 171-172; 809 NW2d 553 (2011) (recognizing the general “common-law duty to
exercise reasonable care and avoid harm when one acts”); Chunko v LeMaitre, 10 Mich. App.
490, 494-495; 159 NW2d 876 (1968) (recognizing a common-law duty of ordinary care in
operating a motor vehicle).

       We cannot assume from the jury’s verdict finding that defendant did not commit reckless
misconduct, a higher standard than negligence, see Ritchie-Gamester, 461 Mich. at 85, that the
jury also would have concluded that defendant did not act negligently. Additionally, it is
apparent from the parties’ testimony at trial that there remains a question of fact, for the jury to
determine, as to whether defendant breached his duty of ordinary care. See Case v Consumers
Power Co, 463 Mich. 1, 6-7; 615 NW2d 17 (2000) (explaining what constitutes ordinary care in
negligence cases); Funk v Tessin, 275 Mich. 312, 326; 266 N.W. 362 (1936) (approving a similar
explanation of due care in the context of a case involving a pedestrian struck from behind by a
motor vehicle). Therefore, we remand this case for further proceedings consistent with this
opinion.

                                       IV. CONCLUSION

       The trial court applied an incorrect standard of care. Thus, we vacate the jury’s verdict,
reverse the trial court’s order finding that reckless misconduct, as opposed to ordinary




12
   We were unable to find any cases holding the driver of an injury-causing golf cart to a
standard of reckless misconduct. Rather, our review of caselaw from other jurisdictions has
revealed multiple cases against the drivers of golf carts in which a negligence standard has been
applied or assumed. See, for example, the cases cited in Anno: Liability for Injury Incurred in
Operation of a Power Golf Cart, 66 A.L.R. 4th 622, 644-648 §§ 3-8, and A Good Ride Spoiled, 23
Marq Sports L Rev 393. See also, e.g., Goodwin v Woodbridge Country Club, Inc, 170 Conn
191, 192; 365 A2d 1158 (1976) (considering an appeal from verdict against the defendants for
negligent operation of a golf cart).
        However, we also note that a New York court stated—in the context of a case concerning
the liability of a golf course with regard to a plaintiff who was injured while operating a golf cart
that slipped on wet leaves—that golfers are deemed to assume the risks of evident physical
features of a golf course and “are ‘held to a common appreciation of the fact that there is a risk of
injury from improperly used carts[.]’ ” Rose v Tee-Bird Golf Club, Inc, 116 AD3d 1193, 1193;
984 NYS2d 210 (2014), quoting Brust v Town of Caroga, 287 AD2d 923, 925; 731 NYS2d 542
(2001). But it subsequently stated, “Nevertheless, liability may be found where the participant
proves a dangerous condition over and above the usual dangers that are inherent in the sport[.]”
Rose, 116 AD3d at 1193 (quotation marks and citations omitted).

                                                -13-
negligence, is the applicable standard under the circumstances of this case, and remand for
further proceedings consistent with this opinion. We do not retain jurisdiction.



                                                       /s/ Michael J. Riordan
                                                       /s/ Michael F. Gadola
                                                       /s/ Karen M. Fort Hood




                                           -14-